Citation Nr: 1726219	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  13-05 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include headaches.

2. Entitlement to service connection for a low back disability.

3. Entitlement to service connection for sleep apnea.

4. Entitlement to service connection for a skin disability.

5. Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to August 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran testified before the undersigned in a September 2014 hearing.  A hearing transcript is of record.  The Board previously considered and remanded this case in February 2015.

The Board notes that, via a February 2017 substantive appeal, the issue of entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder has been perfected.  In the VA Form 9, the Veteran indicated that he wanted to have a Board hearing.  Following such hearing, that issue will be the subject of a future Board decision.


FINDINGS OF FACT

1. The evidence does not show the Veteran had a TBI in service or any current residuals, and reported headaches cannot be linked to service.

2. Clear and unmistakable evidence shows that the Veteran had back problems prior to service but there is insufficient evidence to demonstrate that the back disability was not aggravated by service.

3. The weight of the evidence shows that sleep apnea began after service and is not related to service.

4. Lay statements reflect that the Veteran's current skin disability began during service.

5. The weight of the evidence is against a finding that the Veteran has a right ankle disability, and the evidence is against finding right NC joint degenerative arthritis is due to service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for a TBI or headaches have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

3. The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

4. The criteria for service connection for a skin disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

5. The criteria for service connection for a right ankle or foot disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In August 2009, the RO sent the Veteran a letter that satisfied VA's notice requirements.  No additional notice is required.  

Next, VA has a duty to assist the appellant in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified, available medical records have been obtained and considered, including private records.  VA attempted to obtain the Veteran's service treatment records and informed the Veteran when records could not be found.  The Veteran's representative confirmed during the September 2014 hearing that they also could not obtain his complete records.  VA provided examinations for the Veteran's claims in April 2016.  The Board finds the information in the examinations adequate as they document subjective reports and objective findings and the opinions discuss the evidence and provide rationale for conclusions.  The AOJ substantially complied with the Board's remand directives by obtaining the April 2016 examinations and opinions with answers to questions put forth by the Board.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed for the issues decided herein.  

Given the above, the Board will proceed with consideration of the Veteran's appeal.  It is recognized that there is a heightened obligation to explain findings and conclusions, and to consider carefully the benefit-of-the-doubt doctrine. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).


II. Service connection

The Veteran asserts that he sustained a TBI while serving in Hawaii, and that his low back disability was aggravated by the physical aspects of training and service.  He further asserts that his skin and sleep apnea disabilities began in service, and that he has a right ankle disability due to repetitive injuries in service.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to his senses, but he is not competent to diagnose a TBI or ankle disability or determine the etiology of sleep apnea, headaches, or arthritis as this requires specialized medical training and testing to understand the complexities of the neurologic and musculoskeletal systems.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

TBI and headaches

After review of the evidence, the Board finds that the criteria for service connection for a TBI or headaches have not been met.  See  38 C.F.R. § 3.303.

First, the evidence does not show that the Veteran had a TBI.  The Veteran reported two incidents in service as the potential cause for a TBI.  He reported being punched in the face, knocked out, and treated at a hospital in Hawaii and being in fairly close proximity to explosions in Afghanistan.  The Veteran's service treatment records are sparse, but the file also contains his personnel records.  Neither show any complaints, reports, or treatment for a head injury or hospitalization.  During April 2009 treatment, the Veteran reported no specific head trauma in Afghanistan.  A September 2008 screen for TBI was negative.  The April 2016 examiner found no evidence to support diagnosis of a TBI; the Veteran's cognitive functioning was normal and he had no other signs or symptoms.  The Veteran has not reported ever being diagnosed with TBI.  Given no medical evidence currently or at the time of service, the Board finds that the Veteran did not have a TBI and has no current residuals.  

As part of the Veteran's claim for a TBI, he reported recurrent headaches beginning at the time of service.  The April 2016 examiner diagnosed migraine and tension headaches.  The Veteran reported that headaches began after his was struck in the face in Hawaii.  As discussed above, there is no evidence to support the Veteran's report of this incident.  He reported being out with friends but provided no witness statements.  The record includes treatment records from 2008 to 2015.  The Veteran reports having weekly headaches but within those records, he has not sought treatment or complained about headaches outside of a single note in May 2008.  The April 2016 examiner opined that the Veteran's headaches were less likely than not related to service.  The examiner relied on the lack of treatment for headaches in service and after and found that headaches could be related to borderline, untreated sleep apnea.  The Board finds the examiner's opinion probative in light of the fact that there is no evidence to support the Veteran's report of head injury and hospitalization and he did not seek treatment for headaches when he regularly sought treatment for other ailments.  The examiner also provided a possible alternate etiology for headaches.  As such, the Board finds that the weight of the evidence is against headaches beginning in or being related to service.  Service connection cannot be established for TBI or headaches.  See  38 C.F.R. § 3.303.    

Low back

Based on the evidence and resolving doubt in the Veteran's favor, the Board finds that the criteria for service connection for a low back disability have been met.  See 38 C.F.R. § 3.303.

First, the evidence shows a current low back disability.  Private treatment records show degenerative changes from L5 to S1 in the Veteran's lumbar spine and surgical intervention.  The April 2016 examiner diagnosed intervertebral disc syndrome.  

Next, clear and unmistakable evidence shows that the Veteran had back problems prior to service but there is insufficient evidence to find that his back disability was not aggravated by service.  When the Veteran enrolled in service, no back defects, infirmities, or disorders were noted.  Therefore, the presumption of soundness is for application.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  VA may rebut this presumption of soundness if there is clear and unmistakable evidence that (1) the disease or injury at issue existed prior to service and (2) the disease or injury was not aggravated by service.  Id.  The Veteran reported having a back injury prior to service in 1998 or 1999.  The April 2016 examiner found no reason to doubt the Veteran's report and found that he had a pre-existing back injury.  

However, the evidence does not satisfy the second requirement to rebut the presumption of soundness: there is not clear and unmistakable evidence against aggravation.  The Veteran reported experiencing back problems during a training exercise in Hawaii in 2002 or 2003.  That episode reportedly resolved but he continued to have back pain flares during his years of service.  The Veteran's service treatment records are sparse, as many of them are unavailable.  In a May 2005 post-deployment questionnaire, the Veteran marked "yes" for medical or dental problems developed during deployment, but the questionnaire does not indicate what problems he was reporting.  

In the Board hearing, the Veteran reported seeking treatment for his back within about a year of release from service.  Private records show treatment for the back at least as far back as 2008 with a May 2008 record referencing chronic back problems for several years.  These and other treatment records suggest that the Veteran's back disability is advanced for his age.  During a January 2010 examination for the knee, the examiner noted that the Veteran was having severe back problems.  Indeed, he had surgery on his back including fusion, laminectomy, and discectomy in 2010.  The Board finds the Veteran's report of episodes in service along with the frequency of post-service treatment and the advanced nature of his back disability evidence that the disability was aggravated in service and has continued since that time.  Thus, VA cannot rebut the presumption of soundness and service connection for a back disability is warranted.  See 38 C.F.R. § 3.303, 3.304.  

Sleep apnea

After a review of the record, the Board finds that the criteria for service connection for sleep apnea have not been met.  See 38 C.F.R. § 3.303.

The evidence shows that the Veteran has borderline sleep apnea.  The April 2016 examiner diagnosed obstructive sleep apnea based on a 2009 sleep study.  The May 2009 sleep study report indicates that the Veteran had an apnea/hypopnea index of 3.9 events per hour and typically, obstructive sleep apnea is diagnosed with an apnea/hypopnea index of greater than 4 and daytime sleepiness.   While he did have some events of sleeping on his back at 12.6 events an hour, the provider felt that he did not have the degree of obstructive sleep apnea that would qualify him for nasal CPAP.

The weight of the evidence is against finding that sleep apnea began in service or is related to service.  As noted, service treatment records are sparse and do not show any complaints of sleep problems.  The Veteran had no recollection of grasping for breath in his sleep but reported that fellow soldiers would wake him up because he was snoring loudly and commented that it looked like he was holding his breath.  The Veteran was unable to get any of his fellow soldiers to provide statements supporting his sleep apnea claim.  In 2009 treatment and the Board hearing, the Veteran reported that his wife began to notice that he stopped breathing in his sleep around 2007 or 2008.  The April 2016 examiner opined that the Veteran's current sleep apnea was less likely than not related to service.  It was noted that none of the circumstances of his service or deployment would be considered a cause of sleep apnea.  Additionally, the examiner found no evidence of the claimed condition during the service period.  He explained that snoring is not synonymous with sleep apnea.  Further, the examiner wrote that the borderline scores from his sleep study did not support his reports of daytime fatigue.

The Veteran's wife first observed sleep apnea symptoms in 2007 or 2008, two to three years after service.  The April 2016 examiner explained that the reports of snoring in service were not necessarily evidence of sleep apnea.  Moreover, the examiner explained that the fatigue reported by the Veteran, which he believed to be a symptom of sleep apnea, was not consistent with the findings from his sleep study.  The Board finds the examiner's opinion highly probative, because he considered the lay statements and circumstances of the Veteran's service and explained why sleep apnea was less likely to have begun in service.  The Veteran has not identified any medical opinion refuting the examiner's opinion. The weight of the evidence is therefore against a finding that sleep apnea is related to service, and service connection cannot be established.  See 38 C.F.R. § 3.303.

Skin disability

Based on the evidence of record, the Board finds that the criteria for service connection for a skin disability have been met.  See 38 C.F.R. § 3.303.

The evidence shows a current skin disability.  A May 2009 VA treatment record shows scattered, erythematous nodules on the chest, abdomen, and arms with an assessment of probable folliculitis.  The April 2016 examiner confirmed the diagnosis of follicular AD, popular urticarial and itchy red bumps.  The Veteran's chest and abdomen were shaved and the May 2009 provider felt that the folliculitis was likely related to skin trauma from shaving.  A provider in June 2009 also discussed benign folliculitis possibly trauma induced through shaving.

In the June 2009 treatment, Board hearing the Veteran reported having the same rash off and on since deployment to Afghanistan.  He is competent to observe the onset and continuation of a skin rash.  See Jandreau, 492 F.3d at 1377.  The April 2016 examiner agreed with treating providers that the skin rash was not likely due to external exposures from service and more likely due to shaving.  It is unclear when the Veteran began shaving, but he reported the rash began in service.  The Board finds little evidence to refute his reports.  Based on the lay evidence, the Board finds it at least as likely as not that the Veteran's current folliculitis began in service.  Service connection is therefore warranted.  See 38 C.F.R. § 3.303.

Right ankle

After review of the record, the Board finds that the criteria for service connection for a right ankle or foot disability have not been met.  See 38 C.F.R. § 3.303.

First, to address the ankle, the Veteran reported wear and tear on his ankles from the lack of support from his boots and multiple ankle sprains when he stepped in holes and turned his ankles on night patrols.  See hearing transcripts.  The April 2016 VA examiner found no current right ankle disability.  Treatment records also fail to diagnose a right ankle disability and the Veteran has not identified a specific diagnosis pertaining to his ankle.  Service connection cannot be established without a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

The Board interprets the Veteran's claim broadly to include any disability of his right foot that may have arisen from the wear and tear injuries he reported.  See Brokowski v. Shinseki, 23 Vet. App. 79, 90 (2009); citing Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The evidence shows a right foot disability.  Following a November 2010 complaint of right arch pain, a CT scan of the right foot showed minimal degenerative changes at the naviculo-cuneiform (NC) joint with small osseous proliferation; the assessment was degenerative arthritis of the right NC joint, mild and posterior tibialis tendonitis.  

As noted, the Veteran reported wear and tear injuries to his feet and ankles from carrying heavy equipment in non-supportive boots.  The service treatment records in the file do not show any complaint of foot or ankle problems.  Moreover, the November 2010 private treatment record notes that the Veteran's foot problem had been present only since October 2010, five years after service.  The April 2016 examiner opined that the NC joint disability was not related to service.  The examiner explained that the Veteran's complaints of lateral ankle pain were not anatomically consistent with the incidental finding of NC joint arthritis of the medial arch.  They affect two different parts of the foot.  Additionally, the examiner reasoned that the November 2010 complaint lacked proximity to the reported injuries in service.  Indeed, the Board also finds the five year lapse in time after service weighs against the Veteran's claim.  Unlike the back, the Veteran's NC joint arthritis is mild, a less advanced disease.  The Board further finds highly probative the examiner's explanation that the site of reported lateral ankle pain is anatomically inconsistent with the NC joint.  Based on the evidence, the Board concludes that the NC joint disability is not related to service, and service connection is not warranted.  See 38 C.F.R. § 3.303.


ORDER

Service connection for TBI and headaches is denied.

Service connection for a low back disability is granted.

Service connection for sleep apnea is denied.

Service connection for a skin disability is granted.

Service connection for a right ankle or foot disability is denied.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


